Exhibit 10.39 PureDepth, Inc. Amendment No. 2 to Employment Agreement Jonathan J. McCaman PureDepth, Inc. (“PureDepth” or “Company”) and Jonathan J. McCaman (“Employee”) are entering into this Amendment No. 2 to the employment letter agreement, dated May 7, 2007 (the “Initial Agreement”), as previously amended by Amendment to Employment Agreement dated April 29, 2008 (the “First Amendment” and collectively with the Initial Agreement, the “Agreement”), this 12th of September, 2008 (the “Effective Date”). WHEREAS, Employee serves as the Company’s Chief Financial Officer, Secretary, and, commencing January 24, 2008, has also served as the Company’s President. WHEREAS, the Company has determined to appoint a Chief Executive Officer, and, in light of the corresponding changes in Employee’s required services to the Company, the parties wish to amend the terms of Employee’s employment with, and compensation by, the Company. THEREFORE, the parties agree as follows, commencing effective September 1, 2008 (the “Commencement Date”) except as otherwise provided below: 1.Definitions.Except as otherwise defined herein, all capitalized terms shall have the meaning set forth in the Agreement. 2.Position.Employee hereby resigns as President effective as of the close of business on the Effective Date, and the parties hereby agree that Section 2.1 of the Initial Agreement, as amended by the First Amendment, is amended and restated in full to provide that the Employee will be employed by the Company only in the capacity of Vice President, Chief Financial Officer and Secretary of the Company, in accordance with, and shall report to and have the duties and responsibilities set forth in, the Company Bylaws and as otherwise assigned by the Company’s Board of Directors as may be reasonably assigned from time to time. Employee shall perform faithfully and diligently all duties assigned to Employee. 3.Base Salary.Company shall continue to pay Employee a base annual salary under Section 4.1 of the Agreement of $210,000, effective as of March 1, 2008. 4.Bonus.Section 4.3 of the Agreement shall be amended and revised in full to provide that Employee shall be eligible for an executive incentive bonus, in an amount up to twelve and one-half percent (12.5%) of Employee’s then current annual base salary per fiscal quarter, with payment of any such bonus to be based upon the achievement of key performance indicators (“KPI’s”) to be mutually determined by the Employee and the Board’s Compensation Committee on a schedule determined by the parties.Determination of Employee’s achievement of any such KPI shall be made by the Compensation Committee. 5.Equity. (a)Current Options.The options granted to and held by Employee as of October 1, 2008, which shall include without limitation the option to purchase 50,000 shares of the Company’s common stock granted on September 11, 2008 and an option to purchase 75,000 shares of the Company’s common stock to be granted, subject to Board approval, at the Board’s next regularly scheduled meeting on September 24, 2008 (collectively, the “Current Options”) shall vest pursuant to the terms and conditions of the Company’s 2006 Stock Plan and the stock option agreements governing such Current Options, and shall be subject to the acceleration provisions set forth in Section 6 of the First Amendment; provided, however, that Section 6 of the First Amendment is hereby amended and restated to read as follows: “In the event of a “Change of Control,” as defined below, all of Employee’s then-unvested options which were initially granted to Employee on or prior to October 1, 2008 shall immediately vest.” (b)Future
